                                               Certificate Number: 15725-IAS-CC-032426183


                                                              15725-IAS-CC-032426183




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 11, 2019, at 8:19 o'clock PM EDT, Valerie Scott
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the Southern District of Iowa, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 11, 2019                         By:      /s/Eris Aparicio


                                               Name: Eris Aparicio


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
